DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection.
The previous 35 USC 112 rejections are withdrawn


    PNG
    media_image1.png
    342
    687
    media_image1.png
    Greyscale

Examiner’s response:
It appears Applicant agrees that Parkinson teaches determining MRD.  Applicant’s disclosure defines MRD as [30] “The cancer quantification may indicate the number, ratio, or degree of cancer cells identified from the digital image and may be a minimal residual disease (MRD) designation based on an established MRD criteria (e.g., 1 cell per million or less).”  Applicant’s definition is consistent with other definitions in the art and paragraph 240 of 61/0488861, which has been incorporated by reference by Parkinson. The determination of RMD requires determining a count of cancer cells and total cells in order to determine a ratio (i.e. density) to see if MRD is met.  Thus Parkinson inherently meets this limitation.   


Applicant argues

    PNG
    media_image2.png
    448
    657
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    325
    647
    media_image3.png
    Greyscale


Examiner’s response:
The Examiner disagrees.  Paragraphs 214-249 give examples of Node State Data2. Paragraph 240 clearly discloses “In some embodiments confocal microscopy can be used to detect activation profiles for individual cells. Confocal microscopy relies on the serial collection of light from spatially filtered individual specimen points, which is then electronically processed to render a magnified image of the specimen. The signal processing involved confocal microscopy has the additional capability of detecting labeled binding elements within single cells, accordingly in this embodiment the cells can be labeled with one or more binding elements.” And Paragraph 241 discloses “the plates can be scanned using an imager such as the Odyssey Imager (LiCor, Lincoln Nebr.) using techniques described in the Odyssey Operator's Manual v1.2., which is hereby incorporated in its entirety. Data obtained by scanning of the 
Paragraph 69 discloses “[069], “The model generation module 316 generates statistical models based on node state data generated from samples associated with a known biological state. Example biological states for which models are built are discussed below in the section titled "Specific Embodiments".”  Since we know Node State Data includes magnified image, [0069] shows that the model (ie Neural Network) based on magnified images generated from samples3.  
Parkinson [287] states “As described above, a statistical model is generated based on node state data for a set of samples with a known biological state and used to generate an association metric for a sample ("test sample"), where the association metric classifies the test sample as being associated with a biological state. A biological state, as used herein, refers to any discrete, characterizable state of a cell such as a phenotype, a response to an modulator, a activation of an activatable element, an increase in expression, a morphological state, a response/non-response to drug treatment, a disease or pre-disease state. “ .  Applicant argues “Accordingly, in Parkinson, a statistical model generates "an association metric for a test sample and not an image." (Emphasis added.)”.  Apparently, Applicant is arguing that Parkinson requires inputting a sample (see footnote 3; i.e.  A blood sample) into the Statistical model (i.e. Neural Network).  The Examiner disagrees with such a narrow reading of Parkinson. A POSITA (person of ordinary skill in the art) would understand “generate an association metric for a sample ("test sample")” to mean “generate an association metric for4 the indicated sample ("test sample")”.  Since, 
*Please Note: The Examiner is saying that magnified images are one of many embodiments disclosed, NOT magnified images are the only embodiment disclosed.

Concerning Applicant’s argument to claim 8,   Applicant’s argument is persuasive.  Parkinson is silent on how the treatment effect machine learning model is initialized. But Parkinson’s model is trained using with images with treatment effects, similar to Applicants ( see for example [0033] as published “A treatment effect machine learning model may be trained based on the images that exhibit treatment effects and may be a part of the detection machine learning model.”)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8,10-16,18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 1 recites “further receiving a type of cancer when the output of the detection machine learning model comprises a confirmed cancer quantification, 
wherein the type of cancer is determined based on the digital -2-Application No.: 17/123,658 Attorney Docket No.: 00233-0011-01000 image and one or more of a tissue characteristics, slide type, glass type, tissue type, tissue region, chemical used, or stain amount”.  The Examiner is unable to find support for these limitations.  Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation above in the application as filed5.

Paragraph 30 states “According to an implementation, the cancer qualification may also include a type of cancer (e.g., breast, prostate, bladder, colorectal, etc.).”  
Paragraph 54 states “The detection machine learning model may be trained to output cancer qualifications and quantifications, as disclosed herein. Cancer qualifications may be output for one or more of a plurality of different cancer types. The detection machine learning model may be trained using images from the one or more of the plurality of different cancer types.” 
[062] Additionally, as disclosed herein, the detection machine learning model may be configured to output a cancer type based on the image data received as input. The cancer type output may be a determined cancer type or an indication of a probability of the cancer type. The cancer type output may 
Thus it is clear “type of cancer” is an output of “a cancer qualification”, not an additional output as currently claimed.
Additionally, the type of cancer is “informed by inputs in addition to a tissue specimen based digital image and may include tissue characteristics, slide type, glass type, tissue type, tissue region, chemical used, and/or stain amount”.  Informed6 and “determined based upon” have very different meanings.  For purpose of Examination, the Examiner is treating “determined based upon” as “informed by” consistent with the disclosure.
Additionally, Applicant has amended the claim to determine the type of cancer using atleast 127 different combination of disparate inputs (“one or more of a tissue characteristics, slide type, glass type, tissue type, tissue region, chemical used, or stain amount”), with not a single working example or any direction by Applicant on how to make/use any of the huge breadth of possible embodiments.  Since this limitation lacks written description, the Examiner is foregoing other more basic Wands Factors.
Claims 10 & 18 are rejected under similar grounds to claim 1.
Claims 2-8,11-16,19-20 are rejected as dependent on a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and 16 recite “wherein the treatment effect machine learning model is initialized by using a trained machine learning model trained based on the plurality of training images”.
It is unclear what Applicant is attempting to claim.  Initializing usually means setting the weights and bias to a value (such as Zero, random, Uniform, Xavier, etc.)
	Here are some links describing this.
https://www.deeplearning.ai/ai-notes/initialization/
https://machinelearningmastery.com/weight-initialization-for-deep-learning-neural-networks/
https://www.analyticsvidhya.com/blog/2021/05/how-to-initialize-weights-in-neural-networks/
https://towardsdatascience.com/what-is-weight-initialization-in-neural-nets-and-why-it-matters-ec45398f99fa
It is not clear what Applicant means by initializing the treatment effect machine learning model using a trained machine learning model trained …

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14, 17-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Parkinson (PGPub 2010/0204973), hereafter referred to as Parkinson.
Parkinson discloses 1. A computer-implemented method for processing electronic images, the method comprising: 
receiving a digital image corresponding to a target specimen collected using a histopathology technique, wherein the digital image is an image of tissue specimen; (Parkinson, [240-241], “Confocal microscopy relies on the serial collection of light from spatially filtered individual specimen points, which is then electronically processed to render a magnified image of the specimen.”; “Once the cells are labeled, the plates can be scanned using an imager such as the Odyssey Imager (LiCor, Lincoln Nebr.) using techniques described in the Odyssey Operator's Manual v1.2., which is hereby incorporated in its entirety. Data obtained by scanning of the multiwell plate can be analyzed and activation profiles determined as described below.”; see also paragraph 14 , “Sample--A sample is a population of one or more cells. Samples can be derived, for example, from cells in culture or from patients.” And paragraph 21)
determining a detection machine learning model, the detection machine learning model being generated by processing a plurality of training images to output a cancer qualification and further output a cancer quantification if the cancer qualification is an confirmed cancer qualification; (Parkinson, [069], “The model generation module 316 generates statistical models based on node state data generated from samples associated with a known biological state. Example biological states for which models are built are discussed below in the section titled "Specific Embodiments".”; [288], “The classification of a test sample of one or more rare cells can comprise classifying the cell as being associated with a biological state of minimal residual disease or emerging resistance based on an association metric. See U.S. No. 61/048,886 which is incorporated by reference.” and “In some embodiments, the models of patient response are generated from sets of samples from the group consisting of : complete response, partial response, nodular partial response, no response, progressive disease, stable disease and adverse reaction.”; [289] “In some embodiments, statistical models are generated for samples (e.g. normal cells) other than samples associated with an aberrant or abnormal biological state (e.g. cancer samples) and a combination of these and other statistical models are to generate association metrics for a test sample and classify/diagnose the test sample based on the association metrics”)
providing the digital image as an input to the detection machine learning model; (Parkinson, [069], “In instances where the statistical model includes only one sample, a percentile or median node state metric may be specified as a characteristic of the sample. The model generation module 316 uses machine-learning methods to generate statistical models such as: logistic regression, random forest analysis, support vector machine (SVM) analysis, Bayesian analysis, neural network analysis, nearest-neighbor analysis, state transition models, boosting analysis and bagging analysis. Other machine-learning methods will be known to those skilled in the art. The model generation module 316 generates performance metrics that specify the accuracy of the statistical models such as confidence values and receiver operator curves (ROC). The model generation module 316 stores the statistical models in the biological state models dataset 350.”)
receiving pathological complete response (pCR) cancer qualification when the output of the detection machine learning model comprises a pCR cancer qualification and  receiving  a confirmed cancer quantification comprising one of a number of cancer cells or a density of cancer cells  when the output of the detection machine learning model comprises a confirmed cancer quantification , and further receiving a type of cancer when the output of the detection machine learning model comprises a confirmed cancer quantification, wherein the type of cancer is determined based on the digital -2-Application No.: 17/123,658 Attorney Docket No.: 00233-0011-01000 image and one or more of a tissue characteristics, slide type, glass type, tissue type, tissue region, chemical used, or stain amount; and outputting the pCR cancer qualification or the confirmed cancer  (Parkinson, [288], “The classification of a test sample of one or more rare cells can comprise classifying the cell as being associated with a biological state of minimal residual disease or emerging resistance based on an association metric. See U.S. No. 61/048,886 which is incorporated by reference. The classification of a sample can comprise generating association metrics based on statistical models of patient response to a treatment, where the association metrics specify whether the patient the sample is derived from is likely to respond to treatment. In some embodiments, the models of patient response are generated from sets of samples from the group consisting of : complete response, partial response, nodular partial response, no response, progressive disease, stable disease and adverse reaction. The classification of a sample can comprise generating association metrics based on models generated from samples that have been treated according to different methods of treatment, which may include dosing and scheduling….”;  see also paragraph 22, “method for generating reports” the determination of RMD requires determining a count of cancer cells and total cells in order to determine a ratio (i.e. density) to see if MRD is met.  Thus Parkinson inherently meets the limitation “comprising one of a number of cancer cells or a density of cancer cells”; [287] “As described above, a statistical model is generated based on node state data for a set of samples with a known biological state and used to generate an association metric for a sample ("test sample"), where the association metric classifies the test sample as being associated with a biological state. A biological state, as used herein, refers to any discrete, characterizable state of a cell such as a phenotype, a response to an modulator, a activation of an activatable element, an increase in expression, a morphological state, a response/non-response to drug treatment, a disease or pre-disease state.”.   where the biological state reads on the type of cancer.   Since the image is taken on a slide, properties of slide and sample (such as tissue characteristics, slide type, glass type, stain type) inform (affect) what is on the image, which is used to determine cancer qualifications/quantifications.)



Parkinson discloses 2. The computer-implemented method of claim 1, wherein receiving a confirmed cancer quantification comprises receiving a minimal residual disease (MRD) cancer quantification. (Parkinson, “[0288] The classification of a test sample of one or more rare cells can comprise classifying the cell as being associated with a biological state of minimal residual disease or emerging resistance based on an association metric. See U.S. No. 61/048,886 which is incorporated by reference. The classification of a sample can comprise generating association metrics based on statistical models of patient response to a treatment, where the association metrics specify whether the patient the sample is derived from is likely to respond to treatment. In some embodiments, the models of patient response are generated from sets of samples from the group consisting of : complete response, partial response, nodular partial response, no response, progressive disease, stable disease and adverse reaction. The classification of a sample can comprise generating association metrics based on models generated from samples that have been treated according to different methods of treatment, which may include dosing and scheduling.”)

Parkinson discloses 3. The computer-implemented method of claim 2, wherein the MRD cancer qualification is protocol specific. (Parkinson, “[0288] The classification of a test sample of one or more rare cells can comprise classifying the cell as being associated with a biological state of minimal residual disease or emerging resistance based on an association metric. See U.S. No. 61/048,886 which is incorporated by reference. The classification of a sample can comprise generating association metrics based on statistical models of patient response to a treatment, where the association metrics specify whether the patient the sample is derived from is likely to respond to treatment. In some embodiments, the models of patient response are generated from sets of samples from the group consisting of : complete response, partial response, nodular partial response, no response, progressive disease, stable disease and adverse reaction. The classification of a sample can comprise generating association metrics based on models generated from samples that have been treated according to different methods of treatment, which may include dosing and scheduling.”)

Parkinson discloses 4. The computer-implemented method of claim 2, wherein the MRD cancer qualification corresponds to a number of cancer cells below a MRD threshold. (definition of MRD; see for example https://en.wikipedia.org/wiki/Minimal_residual_disease,  and https://www.mdanderson.org/cancerwise/what-is-minimal-residual-disease--mrd--multiple-myeloma-lymphoma-leukemia-patients.h00-159383523.html )

Parkinson discloses 5. The computer-implemented method of claim 1, wherein the pCR cancer qualification corresponds to the digital image having zero detectable cancer cells. (definition of pCR; see for example https://www.cancer.gov/publications/dictionaries/cancer-terms/def/pathologic-complete-response; “The lack of all signs of cancer in tissue samples removed during surgery or biopsy after treatment with radiation or chemotherapy. To find out if there is a pathologic complete response, a pathologist checks the tissue samples under a microscope to see if there are still cancer cells left after the anticancer treatment. ” )

Parkinson discloses 6. The computer-implemented method of claim 1, wherein the plurality of training images comprise images with treatment effects. (Parkinson, [022], “…The method can also involve generating association metrics based on statistical models of samples associated with "stages" wherein the "stages" associated with the samples are selected from the group consisting of: WHO classification, FAB classification, IPSS score, WPSS score, aggressive, indolent, benign, refractory, limited stage, extensive stage, including information that may inform on time to progression, progression free survival, overall survival, and event-free survival. Treatments or therapies may include chemotherapy, biological therapy, radiation therapy, small molecules, antibodies, bone marrow transplantation, peripheral stem cell transplantation, umbilical cord blood transplantation, autologous stem cell transplantation, allogeneic stem cell transplantation, syngeneic stem cell transplantation, surgery, induction therapy, maintenance therapy, watchful waiting, and other therapy. The association metric for a sample may also be based on statistical models generated based on samples with minimal residual disease or emerging resistance.”; see also paragraph 288, “The classification of a sample can comprise generating association metrics based on models generated from samples that have been treated according to different methods of treatment, which may include dosing and scheduling. Example of methods of treatments include, but are not limited to, chemotherapy, biological therapy, radiation therapy, bone marrow transplantation, peripheral stem cell transplantation, umbilical cord blood transplantation, autologous stem cell transplantation, allogeneic stem cell transplantation, syngeneic stem cell transplantation, surgery, induction therapy, maintenance therapy, watchful waiting, and other therapy.”)

Parkinson discloses 7. The computer-implemented method of claim 1, wherein the detection machine learning model comprises a treatment effect machine learning model. (Parkinson, paragraph 76, “Textual summaries may include a diagnostic of a disease state in a patient, recommended treatment regimen for a patient, a grade disease-subtype of a patient or a prognosis for a patient.” And [288] “In some embodiments, the models of patient response are generated from sets of samples from the group consisting of : complete response, partial response, nodular partial response, no response, progressive disease, stable disease and adverse reaction. The classification of a sample can comprise generating association metrics based on models generated from samples that have been treated according to different methods of treatment, which may include dosing and scheduling.”)

Claims 10-14, 17 are rejected under similar grounds as claims 1-4 and 9.
Claims 15 are rejected under similar grounds as claims 7.
Claims 18-20 are rejected under similar grounds as claims 1-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson in view of Design Choice.
Parkinson discloses 8. The computer-implemented method of claim 7, wherein the treatment effect machine learning model is initialized by using a trained machine learning model trained based on the plurality of training images, the plurality of training images excluding images with treatment effects. (Parkinson, paragraph 76, “Textual summaries may include a diagnostic of a disease state in a patient, recommended treatment regimen for a patient, a grade disease-subtype of a patient or a prognosis for a patient.” And [288] “In some embodiments, the models of patient response are generated from sets of samples from the group consisting of : complete response, partial response, nodular partial response, no response, progressive disease, stable disease and adverse reaction. The classification of a sample can comprise generating association metrics based on models generated from samples that have been treated according to different methods of treatment, which may include dosing and scheduling.”)
But is silent on how it is initialized 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to initializing plurality of training images excluding images with treatment effects.   Applicant has not disclosed that plurality of training images excluding images with treatment effects provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with an empty/untrained Neural Network or  a trained Neural Network because only a trained Neural Network provides a reasonable response.  A just initialized Neural Network is not functional.
Therefore, it would have been obvious to one of ordinary skill in this art to modify Parkinson with DesignChoice to obtain the invention as specified in claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In some embodiments, a ratio of about 0, 0.0000001%, 0.000001%, 0.00001%, 0.0001%, 001%, 0.005%, 0.01%,
        0.05%, 0.1%, 0.5%, 1.0%, 5.0%, 10%, 20%, 40%, 60%, 80%, 90%, 95%, or 100% can be determinative of an individual’s status. In other embodiments, whether the calculated ratio lies above or below a threshold ratio is also determinative. The threshold ratio may be about 0, 0.0000001%, 0.000001%, 0.00001%, 0.0001%, 001%, 0.005%, 0.01%, 0.05%, 0.1%, 0.5%, 1.0%, 5.0%, 10%, 20%, 40%, 60%, 80%, 90%, 95%, or 100%. For example, in some embodiments, the existence of minimal residual disease after treatment may be when the ratio of the number of cells exhibiting a cancerous state to total cells in a sample, e.g., a blood sample, exceeds a certain percentage, such as 0.0001%, 0.001%, 0.01%, or 0.1%.
        2 [0011] Node State Data--Node state data, as used herein, refers to quantitative data corresponding to the signal of a molecule used to measure the response of an activatable element in one or more cells (i.e. a "node state", "activation level"). Node state data may be raw signal data or metrics ("node state metrics") quantifying any characteristic of the raw signal data. Node state metrics can express raw signal data as a relative value to a signal data generated from other cells (e.g. cells untreated with a modulator).
        3 [0014] Sample--A sample is a population of one or more cells. Samples can be derived, for example, from cells in culture or from patients.
        4 https://www.merriam-webster.com/dictionary/for -> 
        1a—used as a function word to indicate purpose
        b—used as a function word to indicate an intended goal
        c—used as a function word to indicate the object or recipient of a perception, desire, or activity
        5 With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___'  in the application as filed'  may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.");
        6 https://www.merriam-webster.com/dictionary/informed -> having information